Citation Nr: 1219803	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 2005, for the grant of service connection for impingement syndrome with mild degenerative changes, left shoulder.

2.  Whether there was clear and unmistakable error (CUE) in the March 2006 RO rating decision assigning May 3, 2005, as the effective date for the grant of entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to an earlier effective date for service connection for impingement syndrome, left shoulder, because CUE had not been shown.  

For the reasons discussed below, the issue has been bifurcated and recharacterized.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

After the RO's issuance of the April 2009 statement of the case (SOC), additional evidence was received by the RO.  Some of this evidence was associated with the claims file and other evidence has been made part of the Veteran's file on the "Virtual VA" system, which has been reviewed by the Board.  This evidence relates to other claims that the Veteran has before VA and is therefore not pertinent to the issues on this appeal.  

Consequently, additional action by the RO or the Board is not required with regard to this evidence.  38 C.F.R. §§ 19.31, 19.37 (additional action by RO required upon receipt of pertinent evidence), 20.1304(c) (additional action by Board required upon receipt of pertinent evidence). 

In April 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In March 2006, the RO assigned an effective date of May 3, 2005, for the grant of entitlement to service connection for a left shoulder disability.  Although notified of this decision, the Veteran neither appealed nor submitted new and material evidence within the one year appeal period.

2.  The RO did not clearly and unmistakably err in its determination that the appropriate effective date for the grant of service connection for a left shoulder disability was May 3, 2005, as that was the date of the application to reopen, and no exception to the general rule providing for this effective date was was applicable.


CONCLUSIONS OF LAW

1.  The March 2006 decision that assigned May 3, 2005, as the effective date of the grant of entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder is final and cannot be challenged via a freestanding claim.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  There was no CUE in the RO's March 2006 rating decision assigning May 3, 2005, as the effective date for the grant of entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2006, the RO granted entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder and assigned a 10 percent rating, effective May 3, 2005.  The Veteran was notified of each portion of the decision, including the assigned effective date, in a letter dated later in March 2006.  The Veteran neither filed a notice of disagreement nor submitted new and material evidence within the one year appeal period.  

Rather, the communications and evidence submitted during this time period relate to the RO's reduction of the rating for his prostate cancer.  Consequently, the decision assigning the May 3, 2005, effective date for the grant of service connection for impingement syndrome with mild degenerative changes, left shoulder became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Once a decision on a claim becomes final, it cannot be challenged through a freestanding claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Knowles v. Shinseki, 571 F.3d 1167 (Fed. Cir. 2009) (rejecting freestanding "finality claim").  

In a July 2008 statement in support of claim, received more than one year after the assignment of the May 3, 2005, effective date in the March 2006 RO rating decision, the Veteran wrote, "I am requesting an earlier effective date for the 'impingement syndrome with mild degenerative changes.'  The date of the award is May 3, 2005.  I believe that the award should go back to 1974.  I believe that this is a case of CUE."  

In September 2008, the RO denied the earlier effective date based on a lack of CUE.  The Veteran did not specify the basis of his CUE motion.  To the extent that the Veteran seeks to challenge the effective date assigned in the March 2006 rating decision via direct appeal, the Board is required to dismiss the claim.  Rudd, 20 Vet. App. at 300.  The Board's consideration of this claim without dismissing it, if this decision were appealed, would be stricken by the Court.  See Juarez v. Peake, 21 Vet. App. 537, 541 (2008) (modifying, to remove, that portion of a Board decision that reviewed an effective date related to a finding in a prior RO decision that had not been appealed by the Veteran and had therefore become final).

Where assignment of an effective date has become final, a veteran can establish entitlement to an earlier effective date through a finding of CUE in a prior rating decision that denied the claim, thus vitiating its finality, or by obtaining a finding of CUE in the decision that assigned the effective date he seeks to challenge.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a) (CUE reverses or amends a prior rating decision and this action "has the same effect as if the decision had been made on the date of the prior decision"); Knowles, 571 F.3d at 1169 (successful CUE motion need not separately prove that decision was final); Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007) ("allows an appellant to allege CUE in a final effective-date decision on the theory that the RO in that final decision had failed to correctly identify which document was the appellant's claim for purposes of assigning an effective date under section 5110").

The Veteran referred to CUE in his July 2008 statement in support, but did not identify a particular RO decision that contained CUE, asking only that the award "go back to 1974."  There is no 1974 RO rating decision in the claims file.  A valid CUE motion must allege an error with some specificity.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to reasonably raise CUE there must be some degree of specificity as to what the alleged error is'; '[b]road-brush allegations . . . do not rise 'to the stringent definition of CUE'").  

Given that the Veteran did not identify which, if any, of the prior RO denials of entitlement to service connection for left shoulder disability or applications to reopen that claim, he was challenging, but did request an earlier effective date, the Board will interpret his statement as a motion alleging CUE in the RO's March 2006 decision assigning May 3, 2005, as the effective date for the grant of entitlement to service connection.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a claim of CUE may be inferred from a sympathetic reading).

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011).

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As noted above, in March 2006, the RO granted entitlement to service connection for a left shoulder disability secondary to service-connected scar, chest wall.  The RO noted an April 2005 private medical opinion and January 2006 VA examiner's opinion concluding that there was a relationship between the left shoulder disability and the chest wall scar.  The effective date assigned for the grant of this benefit was May 3, 2005, the date that a statement in support was received from the Veteran, in which he requested that his claim for entitlement to service connection for left shoulder disability be reopened.

At the time of the May 2005 application to reopen and March 2006 rating decision, the laws and regulations relating to effective dates provided that, in the case of an application to reopen a previously denied claim for entitlement to service connection, the effective date was to be "fixed in accordance with the facts found," but could not be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a) (West 2002).  The regulation similarly provided that the effective date of a "reopened claim" was the date of receipt of claim or date entitlement arose.  38 C.F.R. § 3.400(r) (2005).  

At that time and currently, the courts have interpreted the statute and regulation as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

There were and are exceptions to this rule.  One such exception applies if a prior denial of the claim did not become final, as when VA fails to act on a timely appeal to the Board, when VA fails to notify the veteran of the adverse decision, when the RO fails to issue a statement of the case, or when VA fails to provide notice to the veteran of his appellate rights.  See Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002) (citing Tablazon v. Brown, 8 Vet. App. 359 (1995)); Hauck v. Brown, 6 Vet. App. 518 (1994); Kuo v. Derwinski, 2 Vet. App. 662 (1992); Ashley v. Derwinski, 2 Vet. App. 307 (1992)); see also Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) (where veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor the subsequent denial of reopening of the claim had become final).  

In addition, an earlier effective date for a reopened claim may be possible where the RO failed to recognize and act on a prior claim, i.e., a document that reflects "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.155(a).

Other exceptions apply when the grant of the claim is based on a liberalizing VA law or issue, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114, or when the claim is granted based on the receipt of relevant service department records not associated with the claims file at the time of the prior denial.  38 C.F.R. § 3.156(c).  For the following reasons, the Board finds that the RO's March 2006 decision assigning an effective date of May 3, 2005, did not contain CUE because it was the date of the application to reopen the previously denied claim for the same benefit, and none of the above exceptions was applicable.

The Veteran filed his original application for compensation in April 1969, indicating that the nature of the sickness, disease, or injury for which the claim was made was a tumor of the left upper chest wall.  The left shoulder was not mentioned.  In July 1969, the RO granted entitlement to service connection for residuals of tumor of chest wall and crural dermatitis and assigned separate 10 percent ratings.  In a June 1977 statement in support of claim (VA Form 21-4138), he wrote, "I wish to have my shoulder condition (left shoulder) re-evaluated."  In October 1977, the RO reduced the ratings for the chest wall tumor residuals and crural dermatitis to noncompensable, but did not address a claim specifically relating to the left shoulder.

In April 1984, the Veteran filed a formal claim for entitlement to service connection for a shoulder disability and the RO in May 1984 denied this claim and notified him.  Assuming that the RO failed to properly act on the June 1977 statement by adjudicating a claim for entitlement to service connection for left shoulder disability, the May 1984 denial extinguished the pending claim. See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) ("a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim").  

The Veteran filed multiple subsequent applications to reopen the claim for entitlement to service connection for left shoulder disability and the RO either denied these applications to reopen or denied the claim on the merits.  Those decisions were rendered in October 1994, June 1998, October 1999, February 2003, and June 2003.  Each time, he received notice of the denial of this claim and his procedural and appellate rights, but did not timely appeal the denial of his claim.  Consequently, those denials, in turn, became final.

Moreover, the June 2003 decision, which was on the merits, denied entitlement to service connection for left shoulder disability on a direct and secondary basis, and extinguished any pending claim for such benefits.  Williams, 521 F.3d at 1351.  The Veteran was notified of this denial and his procedural and appellate rights in a July 2003 letter, which was not returned as undeliverable and he is therefore presumed to have received.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  

Although notified of the June 2003 denial, the Veteran neither appealed nor submitted new and material evidence within the one year appeal period.  The only documents dated between the June 2003 denial and the May 2005 application to reopen related to claims for increased ratings for PTSD, diabetes, erectile dysfunction, and peripheral neuropathy, which were denied in a March 2004 rating decision.  As these documents did not relate to the claim for entitlement to service connection for left shoulder disability, they did not constitute new and material evidence.  38 C.F.R. § 3.156(a) (defining new and material evidence).  

Further, the Veteran did not submit any document disagreeing with the June 2003 denial.  38 C.F.R. § 20.201 (defining notice of disagreement).  Consequently, the June 2003 denial became final.  38 C.F.R. §§ 3.156(b), 20.1103.  In addition, none of these documents reflected an intent to reopen the claim for entitlement to service connection for left shoulder disability, and consequently they did not constitute a claim, formal or informal, for entitlement to service connection for left shoulder disability that was raised prior to the May 2005 application to reopen.  38 C.F.R. §§ 3.1(p), 3.155(a) (defining claim and informal claim).  Moreover, the grant of entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder was not based on a liberalizing VA law or issue or service department records.

As the effective date assigned in the March 2006 decision was the May 3, 2005, date of the application to reopen made after the most recent prior final denial of the same claim, and no exception to the general rule providing that the effective date of a reopened claim is the date of the application to reopen was applicable, the RO's decision to assign May 3, 2005, as the effective date for entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder, was not clearly and unmistakably erroneous.

Finally, neither the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. § 5100 et seq., nor the the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b), are applicable to the Veteran's CUE motion.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA is inapplicable to CUE motions); Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

For the foregoing reasons, the Veteran's claim for an earlier effective date for the grant of entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder, is dismissed to the extent that it is sought on a direct appeal, and must be denied to the extent that it is based on a motion alleging CUE in the March 2006 RO rating decision.


ORDER

The claim for entitlement to an effective date earlier than May 3, 2005, for the grant of entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder, is dismissed.

The motion alleging CUE in the March 2006 RO rating decision assigning May 3, 2005, as the effective date for the grant of entitlement to service connection for impingement syndrome with mild degenerative changes, left shoulder, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


